UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6341



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GROVER CARROLL GIBSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CR-99-102; CA-02-541-2)


Submitted:   October 3, 2003             Decided:   December 14, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Grover Carroll Gibson, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Grover Carroll Gibson appeals the district court’s denial

of his 28 U.S.C. § 2255 (2000) motion.   The district court granted

a certificate of appealability.    On appeal, Gibson argues that he

received ineffective assistance of counsel when his attorney failed

to object to his offense level adjustment under U.S. Sentencing

Guidelines Manual § 2K2.1(b)(1)(B) (1998) (adjustment based on the

number of firearms involved in the offense).   Specifically, Gibson

asserts that, because he was permitted under North Carolina law to

possess firearms in his home, see N.C. Gen. Stat. § 14-415.1(a)

(Supp. 1998), the firearms recovered from his home could not be

used to calculate the number of firearms involved in his offense.

See USSG § 2K2.1, comment. (n.9) (“For purposes of calculating the

number of firearms under subsection (b)(1), count only those

firearms that were . . . unlawfully possessed.”).

          However, we find that any objection by counsel would have

been futile.   Federal law, 18 U.S.C. § 921(a)(20) (2000), does

prevent federal prosecution for a felon in possession of a firearm

when a state has restored a person’s civil rights on the predicate

felony.   But when, as here, a state restricts a felon from

possessing firearms in certain situations (e.g., outside of his

home or business), 18 U.S.C. § 922(g) prohibits him from possessing

any guns at all,   even those permitted under state law.   See United

States v. Caron, 524 U.S. 308, 315-17 (1998).      Thus, Gibson has


                                - 2 -
failed to make a prima facie showing that he received ineffective

assistance of counsel. See Strickland v. Washington, 466 U.S. 668,

688-89 (1984).    We deny Gibson’s motions for summary judgment and

to appoint counsel.      Accordingly, we affirm the order of the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -